Citation Nr: 1636191	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 173 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the Atlanta, Georgia RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing has been associated with the electronic claims file.

The Board remanded this matter in February 2016 for the issuance of a supplemental statement of the case, which was issued in February 2016.  Thus, the remand directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2016, the Veteran requested the opportunity to appear and provide testimony at a second hearing before the Board.  However, the Board points out that the Veteran provided testimony regarding the issue of entitlement to a TDIU in November 2015.  The Veteran has not presented good cause or compelling evidence to warrant entitlement to a second hearing.  Thus, a remand for a second hearing on the same issue that was discussed in November 2015 is not warranted.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

All necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  The Veteran was provided an opportunity to set forth his contentions during the November 2015 hearing before the undersigned Veterans Law Judge.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, are considered one disability.  Id.  Disabilities resulting from common etiology or affecting a single body system are also considered one disability.  Id.

Under section 4.16(b) of VA regulations, when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). 

The Board observes that during the pendency of the claim, the RO erroneously granted service connection for a spine disability, right leg disability, and right hip disability.  The RO found clear and unmistakable error with its decision and moved to sever service connection for these disabilities.  Service connection was severed in January 2011, effective April 1, 2011.  The Board affirmed the severance of service connection for these issues in February 2016.  Thus, for the purposes of entitlement to a TDIU, the Veteran has service connection only for bilateral tinnitus, rated 10 percent disabling, and left ear hearing loss, rated 10 percent disabling.  The Veteran's combined disability rating is 20 percent, far below the required disability rating required for consideration of a schedular TDIU.

The Board has considered whether referral to the Director for consideration of a TDIU on an extraschedular basis is warranted.  However, the evidence does not show that his tinnitus and left ear hearing loss, without consideration of other factors, to include age and non-service-connected disabilities, render him unable to obtain and maintain substantially gainful employment.  Here, the Veteran testified that his work history included past employment as a truck driver and purchasing agent.  He obtained a bachelor's degree in business and economics.  During his December 2014 VA examination, he reported that his hearing loss interferes with his ability to hear in crowds and affects his ability to socialize.  Speech sounds are muffled and he has difficulty hearing warning signals.  He has to ask people to repeat themselves and turn up the volume to hear the radio and television.  His tinnitus interferes with his ability to sleep, read, and concentrate.  He did not report that he is unemployable due solely to his hearing loss and tinnitus. 


Unfortunately, the evidence does not show and the Veteran has not contended that he is unable to work as a laborer or engage in sedentary employment due solely to his tinnitus and left ear hearing loss.  The Board notes that the Veteran has been granted disability benefits from the Social Security Administration, but a decision from that organization dated in January 2010 reflects that the grant of benefits was based on nonservice-connected disabilities such as osteoarthrosis and musculoskeletal and connective tissue disorders.  As noted, such nonservice-connected disabilities may not provide a basis for allowing VA unemployability benefits.  The Board also notes that on examination in November 2014 he had 100 percent speech recognition in one of his ears, which suggests that he would not have any significant problems communicating in the workplace.  On examination in August 2009, the Veteran attributed his unemployment to hip pain and inability to lift things which the Board notes are types of impairment not attributable to the service connected hearing loss and tinnitus.  Thus, the Board cannot find that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.  Consequently, referral of the claim to the Director for consideration of TDIU on an extraschedular basis is not warranted.  The appeal is denied.


ORDER

Entitlement to a TDIU is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


